IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

DONNA WOOD, CAELAN DOHERTY, MAX
GOLDSTEIN, BRIDGET LOGAN, JAMES
KYLE NEWMAN, ZIA ORAM, ALAN
ROBINSON, ALEXANDRA MARIE
WHEATLEY-DIAZ, individually and on behalf
all others similarly situated, and CHERYL
BALDWIN, JONATHAN BARRIO, DESMOND
BATTS, GARRETT BECKENBAUGH,
COCHIESE BOWERS, MILES CEPLECHA,
ROBIN CEPPOS, MELINDA CIRILO, JANE
CONRAD, ROBERT CORDOVA, JR.,
CHRISTINE DOCZY, RACHEL DOUGLAS,
THERESA EDWARDS, ELIZA FINK, JASON
FINKELSTEIN, ILSE MENDEZ FRAGA, JOSH
FREDRICKSON, MARIA GONZALEZ,
NATHANIEL ROBERT GROH, BRANDI
HARRIS, PETER KAMARA, MACK
KENNEDY, MADISON OLIVER MAYS,
PATRICK MCHUGH, FRIDA MICHELLE
NARANJO, PAUL MONTEROSSO, REY
MURPHY, JOSEPH NESTOR, LUKE
NICHOLAS, JOSEPHINE OLINGER, ALEC
SILVESTER, DANIEL SMITH, CHRIS SOTH,
AUDRA TELLEZ, CARLOS TORRES,
ELLIOTT TRICOTTI, GLORIA TYLER,
LAKISHA WATSON-MOORE, JESSE
WEINBERG, CLEM WRIGHT, ANOOSH
YARAGHCHIAN, and JESUS ZAMORA,
individually,

No. 20 Civ. 2489 (LTS) (GWG)

Plaintiffs,
Vv.

MIKE BLOOMBERG 2020, INC.,

 

Defendant.

 

NOTICE OF PLAINTIFFS’ MOTION FOR
CONDITIONAL CERTIFICATION OF A COLLECTIVE AND
COURT-AUTHORIZED NOTICE PURSUANT TO 29 U.S.C. § 216(b)
For the reasons set forth in Plaintiffs’ Memorandum of Law in Support of Plaintiffs’
Motion for Conditional Certification of a Collective and Court-Authorized Notice Pursuant to 29
U.S.C. § 216(b), and the Declaration of Sally J. Abrahamson in Support of Plaintiffs’ Motion and
exhibits attached thereto, Plaintiffs respectfully request that the Court enter an Order:

(1) Authorizing the issuance of notice to Collective Members;

(2) Ordering Defendant to produce a computer-readable data file containing the
names, last known mailing addresses, last known telephone numbers, last known personal email
addresses, last four digits of Collective Members’ Social Security numbers (for those notices
returned undeliverable), and work locations and dates of employment at each location for all
Collective Members; and

(3) Approving Plaintiffs’ Proposed Notice and the plan for its distribution.

A proposed order is attached to this Motion.

Dated: March 31, 2020 Respectfully submitted,
New York, NY

/s/ Sally J. Abrahamson

Sally J. Abrahamson

Hannah Cole-Chu*

OUTTEN & GOLDEN LLP

601 Massachusetts Avenue NW, Ste 200W
Washington, D.C. 20001

Telephone: 202-847-4400
sabrahamson@outtengolden.com
hcolechu@outtengolden.com

Justin M. Swartz

Michael C. Danna

OUTTEN & GOLDEN LLP
685 Third Avenue, 25th Floor
New York, NY 10017
Telephone: 212-245-1000
jms@outtengolden.com
mdanna@outtengolden.com
Gregg I. Shavitz*

Tamra Givens*

SHAVITZ LAW GROUP, P.A.
951 Yamato Road, Suite 285
Boca Raton, FL 33431
Telephone: (561) 447-8888
gshavitz@shavitzlaw.com
tgivens@shavitzlaw.com

Michael Palitz

SHAVITZ LAW GROUP, P.A.
800 3rd Avenue, Suite 2800
New York, NY 10022
Telephone: (800) 616-4000
mpalitz@shavitzlaw.com

Attorneys for Plaintiffs and the Putative Collective
and Class

* motion for pro hac vice admission forthcoming
CERTIFICATION OF SERVICE
I hereby certify that on March 31, 2020, the above document was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system and by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.

By: /s/ Sally J_ Abrahamson
Sally J. Abrahamson
